Case: 13-40584      Document: 00512636549         Page: 1    Date Filed: 05/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-40584
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          May 20, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

LUDWING GONZALES-MANZANARES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-821-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Ludwing Gonzales-Manzanares pleaded guilty of
being found in the United States without permission, following removal. He
was sentenced to a 70-month term of imprisonment. On appeal, he argues that
the district court committed reversible plain error by assessing one criminal
history point for his prior conviction of simple criminal damage to property.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40584     Document: 00512636549     Page: 2   Date Filed: 05/20/2014


                                  No. 13-40584

He contends that the prior conviction should have been excluded from the
criminal history calculation pursuant to U.S.S.G. § 4A1.2(c)(1).
      To show plain error, an appellant must show a forfeited error that is
clear or obvious and that affects his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009). If the appellant makes such a showing, this
court has the discretion to correct the error but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id. Gonzales-
Manzanares has not met that standard because he has not shown that the
district court’s inclusion of the criminal history point constituted clear or
obvious error. See United States v. Hardeman, 933 F.2d 278, 281 (5th Cir.
1991).
      The judgment of the district court is AFFIRMED.




                                        2